DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to an Amendment entered 03/16/2022.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/15/2021 was filed after the mailing date of the Non-Final Rejection on 05/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-3, 7, 10-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rangaswamy et al (EP 0,784,268) in view of De Angelis et al (US 2016/0173648).

Regarding Claims 1, 11 and 20, Rangaswamy discloses a system (e.g., see Fig. 1) with one or more computer readable media (such as memory) including instructions to execute a corresponding method, comprising:
performing one or more compilation operations on source code to generate an executable version of a function that has a first function signature (see Figs. 1 and 2; page 2 line 5 – page 4 line 9; page 4 line 21 – page 6 line 15; the "server stub" with its implementation mechanism, namely: the server stub then unmarshals data, interprets the canonical interface specification to determine the actual arguments and data types, executes the call, and returns the result arguments); replacing a first data type of a first parameter included in the first function signature with a second data type to generate a second function signature for a client stub function (see Figs. 1 and 2; page 2 line 5 – page 4 line 9; page 4 line 21 – page 6 line 15; such as the actual data values for the interface arguments are not included in the canonical specification, but determined at runtime); and generating a remote procedure call (RPC) client that includes the client stub function, wherein the RPC client causes the function to execute when the client stub function is invoked at a client system (see Figs. 1 and 2; page 2 line 5 – page 4 line 9; page 4 line 21 – page 6 line 15) but is silent about both the executable version of the function is generated automatically and the first data type is replaced automatically on a computer system that is separate from the client system.
In an analogous art, De Angelis discloses a system for condition-based application logic shifting between a client and a server uses a stub generator, a function processor, and a client stub. Both the stub generator and the function processor are located in the server and the client stub is generated by the stub generator (see Abstract; Para 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rangaswamy to include both the executable version of the function is generated automatically and the first data type is replaced automatically on a computer system that is separate from the client system as taught by De Angelis to take advantage of distributed processing capabilities of client-server configuration for flexibility. 

Regarding Claims 2, 3 and 12, Rangaswamy further discloses determining the second data type based on at least one annotation included in the source code; and the RPC client is to be generated for the function based on at least one annotation included in the source code (see Figs. 1 and 2; page 2 line 5 – page 4 line 9; page 4 line 21 – page 6 line 15; such as the canonical specification is created by an interface definitional language compiler when the stubs are generated", whereby an application developer uses the Interface definition language (IDL) to specify the Interface).

Regarding Claims 7 and 16, Rangaswamy further discloses generating the RPC client comprises aggregating the client stub function with implementation code, wherein the implementation code includes one or more serialization operations that are to be performed on a set of arguments to generate an invocation message, and wherein the invocation message causes the function to execute when the client stub function is invoked (see Figs. 1 and 2; page 2 line 5 – page 4 line 9; page 4 line 21 – page 6 line 15; such as RPC engine marshals the Interface arguments (if and when necessary) and transmits them to the server by invoking the server stub).

Regarding Claim 10, Rangaswamy further discloses the function encapsulates at least one algorithm that executes on one or more media items (see Figs. 1 and 2; page 2 line 5 – page 4 line 9; page 4 line 21 – page 6 line 15; such as the server stub executes the RPC call).


6.	Claims 1-4, 8, 11-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merrick et al (US 7,028,312) in view of Varga (US 2016/0019037) and De Angelis et al (US 2016/0173648).
			
Regarding Claims 1, 11 and 20, Merrick discloses a system (e.g., see Figs. 1) with one or more computer readable media (such as memory) including instructions to execute a corresponding method comprising: 
one or more memories storing instructions; and one or more processors that are coupled to the one or more memories (see Fig. 1; client and server configuration including one or more memories coupled to one or more processors with instructions to execute) and, when executing the instructions, are configured to: 
perform one or more compilation operations on source code to generate an executable version of a function that has a first function signature (e.g., see Col 17 lines 53-59; each function having a function signature, see Col 11 lines 63-67); generate a second function signature for a client stub function (see Col 15 lines 3-8); and generate a remote procedure call (RPC) client that includes the client stub function, wherein the RPC client causes the function to execute when the client stub function is invoked (e.g., see Fig. 6; Col 14 line 62 – Col 15 line 15).
Merrick discloses a parameter of the transfer protocol could identify the document type equivalent to a data type (see Col 18 lines 53-57) but is not explicit about replacing a first data type of a first parameter included in the first function signature with a second data type to generate a second function signature.
However, in an analogous art, Varga discloses the data type placeholder has been replaced with specific data types (int, float, Window). At runtime, upon execution these functions will swap the values of their respective arguments (e.g., see Para 100).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Merrick to include replacing a first data type of a first parameter included in the first function signature with a second data type to generate a second function signature, as taught by Varga to take advantage of repeated use of a same function with minimum modification.
Merrick and Varga are silent about both the executable version of the function is generated automatically and the first data type is replaced automatically on a computer system that is separate from the client system.
However, De Angelis discloses a system for condition-based application logic shifting between a client and a server uses a stub generator, a function processor, and a client stub. Both the stub generator and the function processor are located in the server and the client stub is generated by the stub generator (see Abstract; Para 32).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Rangaswamy and Varga to include both the executable version of the function is generated automatically and the first data type is replaced automatically on a computer system that is separate from the client system, as taught by De Angelis to take advantage of distributed processing capabilities of client-server configuration for flexibility.

Regarding Claims 2 and 12, Merrick further discloses determining the second data type based on at least one annotation included in the source code (see Col 8 lines 12-17; such as particularly semantic labeling, may be dispensed with for data items contained in an argument).

Regarding Claim 3, Merrick further discloses determining that the RPC client is to be generated for the function based on at least one annotation included in the source code (see Col 15 lines 9-12; such as a subsystem within the client program calls a function implemented by the stub, possibly passing input arguments to the stub).

Regarding Claims 4 and 14, Merrick discloses the first data type specifies a uniform resource locator (URL) to a file (see Col 17 lines 15-21), and it would be obvious to access the second data type specifying a local path to a file as a design choice if desired by the system.

Regarding Claim 8, Merrick in view of Varga would render the limitations of “the second function signature is further generated by replacing a third data type of a second parameter included in the first function signature with a fourth data type” to be obvious as a design choice as desired by the system. 

Regarding Claim 13, Merrick further discloses the first parameter comprises an input parameter or an output reference parameter (see Col 2 lines 43-50).

Regarding Claim 16, Merrick inherently discloses or render obvious of generating the RPC client comprises aggregating the client stub function with implementation code (as a client stub function is required to be aggregated in order to run the stub function), wherein the implementation code causes the function to execute in a first environment (such as execute in an environment within the server) when the client stub function is invoked in a second environment (such as invoked in an environment within the client device).

Regarding Claim 17, Merrick would render the limitation of “the second function signature is further generated by retaining a third data type of a second parameter included in the first function signature based on one or more annotations included in the source code” to be obvious.

Regarding Claim 18, Merrick further discloses the client stub function is invoked as part of a workflow in which one or more operations are performed on one or more media items (see Col 15 lines 4-14).


7.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Merrick et al (US 7,028,312), Varga (US 2016/0019037) and De Angelis et al (US 2016/0173648) as applied to claims 1 above, and further in view of Ohta et al (US 5,974251).

Regarding Claim 9, Merrick, Varga and De Angelis are not explicit about aggregating the second function signature and an empty function body to generate the client stub function.
However, Ohta discloses a client stub can be generated from an empty function by inserting different arguments (see Para 40-44).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined systems of Merrick, Varga and De Angelis to include aggregating the second function signature and an empty function body to generate the client stub function, as taught by Ohta to take advantage of known technique to simplify design and operation.


Allowable Subject Matter
8.	Claims 5, 6, 15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive. 
In reference to Applicant’s arguments (page 7)
In the rejections, the Examiner maps the client stub function recited in claim 1 to the Client Stub disclosed in De Angelis, the client system recited in claim 1 to the client disclosed in De Angelis, and the computer system that is separate from the client system recited in claim 1 to the server disclosed in De Angelis. See Office Action, page 4. Based on these claim mappings, to teach or suggest the above limitations of claim 1, De Angelis would have to disclose that the server replaces a first data type of a first parameter included in a first function signature with a second data type to generate a second function signature for the Client Stub. Importantly, De Angelis contains no such teachings. Rather, De Angelis discloses only that, to generate the Client Stub, the server (Stub Generator) adds code that enables shifting of the function execution to the server and adds helper functions for packing the function parameter data and performing a remote call. See De Angelis, [0033], [0051], and paragraph [0069]. Notably, though, De Angelis does not teach or suggest that, to generate the Client Stub, the server replaces a first data type of a first parameter with a second data type. De Angelis is silent in this regard. 
Examiner’s response
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). For example, Rangaswamy discloses replacing a first data type of a first parameter included in the first function signature with a second data type to generate a second function signature for a client stub function (see Figs. 1 and 2; page 2 line 5 – page 4 line 9; page 4 line 21 – page 6 line 15; such as the actual data values for the interface arguments are not included in the canonical specification, but determined at runtime); De Angelis discloses shifting an application function's execution from the client to the server when the CSC does exist. Thus, Rangaswamy in view of De Angelis would render …to generate the Client Stub, the server replaces a first data type of a first parameter with a second data type… to be obvious since replacing data type at the server side would be more efficient to one of ordinary skill in the art.

Conclusion
10.	Claims 1-4, 7-14, 16-18 and 20 are rejected.
	Claims 5, 6, 15 and 19 are objected.

11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426